DETAILED ACTION
Status of the Claims
	Claims 95-117 are pending in the instant application, and are being examined on the merits herein. Claims 114-117 are newly presented.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claims 95-113 has been determined to be 18-APR-2016, the filing date of the document PCT/AU2016/050283. Applicant's claim for a priority date of, 17-APR-2015, the filing date of document AU2015-901379, is acknowledged, however the examiner does not find written description support for the size range of “100 nm to 3000 nm” (instant claims 95, 105, 107 & 110).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 95-99 and 101-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 95 recites the limitation "the size of the projections" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 105 recites the limitation "the size of the projections" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 110 recites the limitation "the size of the projections" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 106 recites the limitation "the active agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 107 recites the limitation "the compound" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	The remaining claims are rejected as doing nothing to cure the shortcoming(s) of claims 95, 105, 110, 106 and/or 107, as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 95-98, 101-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN (US 2010/0264097; published October, 2010).
Applicants Claims
	Applicant claims a particulate material comprising rough mesoporous hollow nanoparticles having a size from 100 nm to 3000 nm; wherein the rough mesoporous hollow silica nanoparticles comprise a mesoporous shell, the external surface of which has projections thereon; wherein the size of the projections ranges from 5 nm to 1000 nm; and wherein the projections comprise strands or cylinders or fibers extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles (instant claim 95).
Disclosure of the Prior Art
	SUN claims “A microsphere comprising a hollow space inside said microsphere; said microsphere consisting of a mesoporous and/or macroporous circumferential wall, wherein said circumferential wall is surrounding the entire hollow space of said microsphere; wherein the circumferential wall consists of 2 (claims 3 & 11)(instant claim 95, “mesoporous hollow silica nanoparticles”; instant claim 101). SUN claims the nanofilaments have a diameter between about 10 to about 500 nm (claim 7)(instant claim 95, “wherein the size of said projections ranges from 5 nm to 1000 nm; instant claim 96). SUN does not expressly claim the nanoparticles are rough mesoporous hollow silica nanoparticles, however the surface of their particles clearly encompass the claimed features (of  particle size and projection size) and the TEM’s in Figures (see, e.g., 1A, 4, 5 & 7) clearly imply rough surface. Further, the length of the projections clearly encompasses a length within the range of from 5 nm up to the diameter of the shell on which they reside (Figures 1A, 4, 5 & 7)(instant claim 102).
	


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
	Claims 95-109, 112-113 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Budded, Mesoporous Silica Hollow Spheres: Hierarchial Structure Controlled by Kinetic Self-Assembly,” 2006, WILEY-VCH; Advanced Materials, Vol. 18, pp. 3284-3288) in view of CHEN (US 2005/0244322; published November, 2005); Chen F. et al. (“Engineering of Hollow Mesoporous Silica Nanoparticles for Remarkably Enhanced Tumor Activity Targeting Efficacy,” 2014; Scientific Reports, 4(5080), pp. 1-10; of record) and ZHANG (US 2006/0118158; published June, 2006).
Applicants Claims
	Applicant claims a particulate material comprising rough mesoporous hollow nanoparticles having a size from 100 nm to 3000 nm; wherein the rough mesoporous hollow silica nanoparticles comprise a mesoporous shell, the external surface of which has projections thereon; wherein the size of the projections ranges from 5 nm to 1000 nm; and wherein the projections comprise strands or cylinders or fibers extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles (instant claim 95).
	Applicant claims a composition comprising rough mesoporous hollow silica nanoparticles having a size from 100 nm to 3000 nm; wherein the rough mesoporous ; wherein the projections comprise strands or cylinders or fibers extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles; and the rough mesoporous hollow silica nanoparticles have one or more active molecules therein or thereon (instant claim 105).
	Applicant claims a composition for providing sustained release of a compound, the composition comprising rough mesoporous hollow silica nanoparticles having a size from 100 nm to 3000 nm; wherein the rough mesoporous hollow silica nanoparticles comprise a mesoporous shell, the external surface of which has projections thereon; wherein the size of the projections ranges from 5 nm to 1000 nm; wherein the projections comprise strands or cylinders or fibers extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles; and the rough mesoporous hollow silica nanoparticles have the compound taken up therein or thereon (instant claim 107).
	Applicant claims a composition comprising rough mesoporous hollow silica nanoparticles having a size from 100 nm to 3000 nm; wherein the rough mesoporous hollow silica nanoparticles comprise a mesoporous shell, the external surface of which has projections thereon; wherein the size of the projections ranges from 5 nm to 1000 nm; wherein the projections comprise strands or cylinders or fibers extending outwardly from the mesoporous shell of the rough mesoporous hollow silica nanoparticles; and the rough mesoporous hollow silica nanoparticles are at least partially coated with nucleic acids (instant claim 110).
	Applicant’s election of the following species:  (A) a species of rough mesoporous hollow nanoparticles with specificity to: (i) the species of material of the shell and external surface; (ii) a species of material of the nanoparticles connected to the outer surface of the larger hollow nanoparticles; and (B) a species of hydrophobic material, if present is the species of instant claim 14 (claims filed 12/26/2018). Where (i) is silica; (ii) is silica and (B) is silica projections or outgrowths on the surface.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Wang et al. teaches a novel, single-step, emulsion-templating method to fabricate a unique, hierarchical morphology which consist of budded, mesoporous silica hollow spheres (see whole document). Wang et al. teaches that “In this communication, we report a novel, single-step, emulsion-templating method to fabricate a unique, hierarchical morphology. Our products consist of budded, mesoporous silica hollow spheres. What distinguishes these structures from the traditional ones is that they combine two separate, distinct mesophases with different-sized mesovoids in a single hollow sphere. Specifically, the shell of the nd paragraph).
	Wang et al. further teaches that their process utilizes the sodium salt of the anionic surfactant N-lauroylsarcosine (Sar-Na), employing a novel process in which the emulsion is generated by the acidification of a Sar-Na solution (p. 3284, col. 1, line 21 through col. 2, line 2; Scheme 1). Wang et al. further teaches that “The condensation of the added silica precursors (3-aminopropyltrimethoxysilane (APMS) and tetramethylorthosilicate (TEOS)) with the emulsion system results in a mesostructured hollow sphere. Meanwhile upon heating, the Sar-H oil gradually diffuses out thorough the mesostructured shell by swelling the micelles that template the mesopores. A portion of the oil that diffuses out of the shell reacts with the amino-functionalized silane (and/or its hydrolyzed products) in solution and is involved in the co-assembly of the surfactants and silica precursors on the shell. The remaining undissolved Sar-H oil swells the hybrid micelles and transforms the cylindrical micelle phase to a lamellar phase, giving rise to vesicular mesostructrued buds.” (p. 3284, col. 2, line 5 through p. 3285, col. 1, line 16; Scheme 1).
 	Wang et al. further teaches that “The yield of hollow spheres is close to 100 %. The presence of some sunken hollow spheres could be due to the drying and calcination of the sample. Interestingly, the hollow spheres display rough surfaces, 
	Wang et al. further discloses Figure 1 including SEM and transmission electron microscopy (TEM) images of the calcined samples. SEM images at a) low and b) high magnifications. Representative SEM and TEM images of calcined budded hollow spheres with different bud sizes, as measured from the TEM images, of c,f,i) ca. 450 nm with a raspberry-like appearance, d,g,j) ca. 250 nm with a lychee-like appearance, and e,h,k) ca. 100 nm, with a waxberry-like appearance. Scale bars: f) 0.5 µm; g,h) 1 µm; i) 0.2 µm; j) 200 nm; k) 0.1 µm. These buds are considered projections or outgrows (instant claims 95, 105, 107 and 110; rough mesoporous hollow silica nanoparticles having a size from 100 nm to 3000 nm and wherein the size of the projections ranges from 5 nm to 1000 nm; instant claims 96-97, 101-102). And further the bud projections are reasonably characterized as within the broadest reasonable interpretation of projections that comprise strands, cylinders or fibers (see, e.g., Figure S3(C) showing a bud that is clearly cylindrical in shape; and Figure S3(d) includes strands/fibers protruding from the surface of the buds)(instant claims 
	Wang et el. further teaches the pore size in the range of 2 nm to 20 nm (Figure 2(a); p S2, Table 1)( instant claims 95, 105, 107 and 110, mesoporous; instant claim, 98). Wang et al. further teaches the BET surface area is in the range of 645 to 902 m2/g (p S2, Table 1)(instant claims 104, 112 & 113). 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Wang et al. is that Wang et al. does not expressly teach (1) the shell thickness in the range of 10 nm to 100 nm; or (2) an active molecule such as an antibiotic.
	CHEN teaches the production of hollow-structured mesoporous nanoparticles, their process including surfactant templating an organic silicon sources such as orthosilicate ester (e.g. TEOS) followed by drying a calcining to obtain the hollow-structured mesoporous silica (see whole document). CHEN discloses the surfactant preferably includes cetyltriethylammonium bromide ([0055]). CHEN teaches that “The thin-shell type of mesoporous material in the present invention has short channels with a small diffusion resistance, which help transfer the reactive substance.” ([0081]). CHEN teaches the mesoporous silica 
	CHEN teaches that the hollow-structured mesoporous silica material may be used for preparations including catalysts, pesticides, and optical fibers ([0022])(instant claim 115, “a pesticide”).
	CHEN teaches that the mesoporous silica can have an average pore diameter of from 2 to about 50 nm ([0039])(instant claims 98).
	Chen F. et al. teaches hollow mesoporous silica nanoparticles (HMSN), and particularly that “Here, we report the in vivo tumor targeting positron emission tomography (PET)/near-infrared fluorescence (NIRF) dual-modality imaging and enhanced drug delivery of HMSN using a generally applicable surface engineering technique.” (see whole document, particularly the abstract). Chen F. et al. teaches “The pore size of HMSN was 2-3 nm, similar to that of the MSN as we reported previously. The diameter of hollow space was ~ 100 nm, and the thickness of the MSN shell was measured to be ~25 nm. Both hollow cavity and MSN shell thickness are readily tunable.” (p. 2, col. 2, lines 2-9).
	Chen F. et al. teaches the HMSN were surface modified with (3-aminopropyl) triethoxysilane (APS), loaded with anti-cancer drug (doxorubicin), and surface conjugated with thiolated anti-CD105 antibody (i.e. TRC105-SH) (p. 3, Figure 2, and accompanying text) (instant claim 105: “having one or more active molecules 
	Further regarding the projections on the surface, Wang et al. teaches their projections are produced using a surfactant templating technique where the liquid crystalline phase defines the pore structure and, upon heating, “transforms from a cylindrical micelle phase to a lamellar phase, giving rise to vesicular mesostructured buds.” (p. 3285, col. 1, lines 14-16). CHEN teaches their surfactant templated mesoporous silica nanoparticles include radial arrayed channels on the surface where the area between the channels is silica material and defines cylindrical projections on the surface (abstract; [0010] to [0022]). The examiner cites ZHANG teaching the factors that control the liquid crystalline phase in the production of surfactant templated mesoporous materials such as mesoporous silica:

    PNG
    media_image1.png
    447
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    837
    media_image2.png
    Greyscale

(see whole document, particularly Figures 3-4, and above cited paragraphs).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce rough mesoporous silica nanoparticles having surface projections produced using 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claims 116 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of CHEN; Chen F. et al. and ZHANG, as applied to claims 95-109, 112-113 and 115 above, and further in view of GALIATSATOS (US 2013/0251773).
	The teachings of Wang et al., CHEN, Chen F. et al and ZHANG are discussed above and incorporated herein by reference. The difference between instant claim 116 and the teachings of Wang et al., CHEN, Chen F. et al and ZHANG, is that these references do not expressly teach the claimed species of pesticide such as spinosad.
	GALIATSATOS teaches controlled release insect repellent materials including spinosad, pyrethroids including pyrethrum ([0025]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce rough mesoporous silica nanoparticles having surface projections produced using surfactant templating method for drug delivery, as discussed above, and further to improve them modify to form hollow-MSNs per the teachings of CHEN (and Chen prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claims 114 & 117 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of CHEN; Chen F. et al. and ZHANG, as applied to claims 95-109, 112-113 and 115 above, and further in view of FEBAVY (US 2013/0289520).
	The teachings of Wang et al., CHEN, Chen F. et al and ZHANG are discussed above and incorporated herein by reference. The difference between instant claim 116 and the teachings of Wang et al., CHEN, Chen F. et al and ZHANG, is that these references do not expressly teach the inclusion of a hydrophobic dye such as Rose Bengal.
	FEBAVY teaches 	targeted and light-activated cytosolic drug delivery, comprising delivery of a nanoparticle such as mesoporous silica ([0003]-[0004]), and a photosensitizer such as Rose Bengal ([0007] & [0106]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce rough mesoporous silica nanoparticles having surface projections produced using surfactant templating method for drug delivery, as discussed above, and further to improve them modify to form hollow-MSNs per the teachings of CHEN (and Chen F. et al.) to improve loading of the active agent (see, e.g. Chen F. et al., p. 6, col. 1, lines 5-8), and further to include an antibiotic (such an doxorubicin) and a targeting moiety (such as an anti-CD105 antibody), as taught by Chen F. et al. in order to 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 109 and 114 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of CHEN; Chen F. et al. and ZHANG, as applied to claims 95-109, 112-113 and 115 above, and further in view of Grumezescu et al. (“New Silica nanostructure for the improved delivery of topical antibiotics used in the treatment of staphylococcal cutaneous infection,” 2014; ELSEVIER; International Journal of Pharmaceutics, Vol. 463, pp. 170-176; of record).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	The teachings of Wang et al., CHEN, Chen F. et al and ZHANG are discussed above and incorporated herein by reference. The difference between instant claim 116 and the teachings of Wang et al., CHEN, Chen F. et al and ZHANG, is that these references do not expressly teach  the inclusion of an antibiotic therapeutic agent.
	Grumezescu et al. teaches synthesis, characterization and the bioevaluation of a novel gamma-aminobutyric acid/silica hybrid nanostructure, for the improved release of topical antibiotics (see whole document). Grumezescu et al. teaches “Silica materials have been proved to be efficient carriers for the local release of antibiotics, which could be of interest in the context of biofilm associated infections, which are a real challenge for the modern medicine.” (p. 170, col. 2, lines 5-8). Grumezescu et al. teaches that “It has been shown that a mesoporous carrier prepared in the form of micronized spheres showed a distinctively slower drug release rate than that consisting of irregularly shaped powders […]. Therefore, in this study we used gamma aminobutyric acid in the synthesis of silica nanopowder in order to achieve  a spherical shape of silica materials with nanometric pores diameter without silanol interior wall, assuring a better incorporation of the antibiotic and improved delivery kinetics.” (p. 171, col. 1, lines 3-11). Grumezescu et al. further teaches that vancomycin (a hydrophobic compound) and metronidazole drugs have both been 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce rough mesoporous silica nanoparticles having surface projections produced using surfactant templating method for drug delivery, as discussed above, and further to include an antibiotic (such an vancomycin or metronidazole), as suggested by Grumezescu et al., and a targeting moiety, as taught by Chen F. et al. in order to direct the silica nanoparticles to the site of action.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	Claims 110 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of CHEN; Chen F. et al. and ZHANG, as applied to claims 95-109, 112-113 and 115 above, and further in view of Xia et al. (“Polyethyleneimine Coating Enhances the Cellular Uptake of Mesoporous Silica Nanoparticles and Allows Safe Delivery of siRNA and DNA Constructs,” 2009; ASCNano, Vol. 3, No. 10, pp. 3273-3286; of record).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	The teachings of Wang et al., CHEN, Chen F. et al and ZHANG are discussed above and incorporated herein by reference. The difference between instant claim 116 and the teachings of Wang et al., CHEN, Chen F. et al and ZHANG, is that these references do not expressly teach coating with nucleic acid such as a plasmid DNA.
	Xia et al. teaches surface-functionalization of mesoporous silica nanoparticles (MSNP) can be used as efficient and safe carrier for bioactive molecules (see whole document). Xia et al. teaches that “we demonstrate that PEI-coated particles bind plasmid DNA and siRNA with high affinity, enabling us to achieve efficient cellular delivery of these nucleic acids with non-toxic MSNP coated with 10 kD PEI.” (p. 3275, col. 1, lines 29-36)(instant claim 111). Xia et al. concludes that “Polyethyleneimine-coated mesoporous silica nanoparticle is a versatile delivery system that can facilitate cellular uptake to increase drug delivery payload and also be utilized to improve nucleic acids delivery for therapeutic and experimental use.” (p. 3282, col. 2, §Conclusion).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce rough mesoporous silica nanoparticles having surface projections produced using surfactant templating method for drug delivery, as discussed above, and further to improve them modify to form hollow-MSNs per the teachings of CHEN (and Chen F. et al.) to improve loading of the active agent (see, e.g. Chen F. et al., p. 6, col. 1, lines 5-8), and further to include an antibiotic (such an doxorubicin) and a targeting moiety, as taught by Chen F. et al. in order to direct the silica nanoparticles to the site of action; and further to utilize the silica nanoparticles as PEI-coated particles bind plasmid DNA and siRNA with high affinity, as suggested by Xia et al., in order to improve nucleic acids delivery for therapeutic and experimental use.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicants Affidavit filed 02/08/2021:

Response to Arguments:
	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive as they rely on the declaratory evidence, and the rejection over Polshettiwar et al. has been withdrawn.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (“Synthesis of hollow spheres with mesoporous silica nanoparticles shell,” 2008, ELSEVIER; Materials Chemistry and Physics, Vol. 111, pp. 5-8) is cited as teaching the synthesis of hollow spheres with mesoporous silica nanoparticle shells using a sacrificial template (polystyrene spheres) and surfactant (CTAB) (see whole document).
	Claims 95-117 are pending and have been examined on the merits. Claims 114, 115 and 117 are rejected under 35 U.S.C. 112(b); and claims 95-117  are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        
/TIGABU KASSA/Primary Examiner, Art Unit 1619